       Case 1:20-cv-01659-RC Document 1 Filed 06/22/20 Page 1 of 9




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

BRICKLAYERS & TROWEL TRADES                                 )
INTERNATIONAL PENSION FUND, by and through                  )
its Board of Trustees as administered by the Central        )
Collection Unit of the International Union of               )
Bricklayers and Allied Craftworkers                         )
620 F Street, N.W.                                          )
Washington, D.C. 20004,                                     )
                                                            )
                                     Plaintiff,             )
                                                            )
                      v.                                    )
                                                            )
LADI CONSTRUCTION INC.                                      )
97-10 106th Street, 1st Floor                               )
Ozone Park, New York 11416                                  )
                                                            )
                                     Defendant.             )

                                     COMPLAINT

     (TO COLLECT CONTRIBUTIONS AND OTHER AMOUNTS DUE TO
    EMPLOYEE BENEFIT FUND AND FOR OTHER EQUITABLE RELIEF)

       Plaintiff, pursuant to Federal Rule of Civil Procedure 8(a), hereby alleges the

following:

                                        PARTIES

       1.      Plaintiff, Bricklayers & Trowel Trades International Pension Fund

("International Pension Fund") is an employee pension benefit plan as that term is defined

in Section 3(1) of the Employee Retirement Income Security Act of 1974 ("ERISA"), 29

U.S.C. § 1002(1). The International Pension Fund is a multiemployer plan as that term is

defined in Section 3(37) of ERISA, 29 U.S.C. § 1002(37). The International Pension Fund

was established and is maintained in accordance with its Restated Agreement and

Declaration of Trust. The International Pension Fund is administered at 620 F Street, N.W.,
       Case 1:20-cv-01659-RC Document 1 Filed 06/22/20 Page 2 of 9




in Washington D.C. The members of the Board of Trustees of the International Pension

Fund are fiduciaries as provided in the International Pension Fund’s Restated Agreement

and Declaration of Trust and as defined in Section 3(21) of ERISA, 29 U.S.C. § 1002(21).

The Trustees bring this action for the benefit of the beneficiaries of the International

Pension Fund.

       2.       Defendant Ladi Construction Inc. is a New York corporation with an office

address of 97-10 106th Street, 1st Floor, in Ozone Park, New York 11416, and at all times

relevant to this action has been an “employer in an industry affecting commerce” as defined

in Sections 3(5), (11), and (12) of ERISA, 29 U.S.C. §§ 1002(5), (11) and (12).

                             JURISDICTION AND VENUE

       3.       This is an action to collect contributions and other amounts due to an employee

pension benefit plan under the terms of a collective bargaining agreement and trust agreement

and for appropriate equitable relief. This Court has subject matter jurisdiction under

§§ 502(a)(3), (g) and 515 of ERISA, 29 U.S.C. §§ 1132(a)(3), (g) and 1145, and

supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

       4.       This Court has personal jurisdiction over the Defendant pursuant to Section

502 of ERISA, 29 U.S.C. § 1132(e)(2).

       5.       Venue is proper in this district pursuant to Section 502(e)(2) of ERISA, 29

U.S.C. § 1132(e)(2).

                                           FACTS

       6.       Defendant Ladi Construction Inc. has been bound and signatory at all relevant

times to collective bargaining agreements with International Union of Bricklayers and Allied

Craftworkers Local Union No. 1 New York (“Collective Bargaining Agreements”), that




                                              2
       Case 1:20-cv-01659-RC Document 1 Filed 06/22/20 Page 3 of 9




govern the wages, benefits and terms and conditions of employment of certain employees

performing work for the Defendant.

       7.      Pursuant to the Collective Bargaining Agreements the Defendant agreed to

pay certain sums of money to the International Pension Fund for certain hours worked by

employees of the Defendant performing work covered by the Collective Bargaining

Agreements.

       8.      During the months of March 2018 through the present, the Defendant has

performed work covered by the Collective Bargaining Agreements.

       9.      During various months within the period March 2018 through September

2019, the Defendant failed to timely pay all amounts owing to the Plaintiff for work performed

in the jurisdictions of Local 1 NY, cover group 1, and Local 1 NY, cover group 66, as required

by the Collective Bargaining Agreements and the Plaintiff’s Restated Agreement and

Declaration of Trust.

       10.     During the months of November 2019 through the present, the Defendant has

failed to report and pay all amounts owing to the Plaintiff for work performed in the

jurisdiction of Local 1 NY, cover group 66, as required by the Collective Bargaining

Agreements and the Plaintiff’s Restated Agreement and Declaration of Trust.

       11.     During the months of December 2019 through the present, the Defendant has

failed to report and pay all amounts owing to the Plaintiff for work performed in the

jurisdiction of Local 1 NY, cover group 1, as required by the Collective Bargaining

Agreements and the Plaintiff’s Restated Agreement and Declaration of Trust.

       12.     Pursuant to the International Pension Fund’s Restated Agreement and

Declaration of Trust, the General Collection Procedures of the Central Collection Unit of the




                                              3
        Case 1:20-cv-01659-RC Document 1 Filed 06/22/20 Page 4 of 9




International Union of Bricklayers and Allied Craftworkers, and Section 502(g)(2)(B) of

ERISA, 29 U.S.C. § 1132(g)(2)(B), an employer who fails to pay required contributions on

time is liable for interest at the rate of 15% per annum from the due date of each monthly

payment.

        13.     Pursuant to the International Pension Fund’s Restated Agreement and

Declaration of Trust, the General Collection Procedures of the Central Collection Unit of the

International Union of Bricklayers and Allied Craftworkers, and Section 502(g)(2)(C) of

ERISA, 29 U.S.C. § 1132(g)(2)(C), an employer who fails to pay required contributions on

time also is liable for an amount equal to the greater of an additional calculation of interest on

the unpaid contributions at the rate of 15% per annum from the due date, or liquidated

damages in the amount of 20% of the total contributions owed.

        14.     Pursuant to the International Pension Fund’s Restated Agreement and

Declaration of Trust, the General Collection Procedures of the Central Collection Unit of the

International Union of Bricklayers and Allied Craftworkers, and Section 502(g)(2)(D) of

ERISA, 29 U.S.C. § 1132(g)(2)(D), an employer who fails to pay required contributions is

liable for all attorneys' fees, and costs for collection.

                                            COUNT I

                (UNREPORTED AND UNPAID CONTRIBUTIONS AND
              OTHER AMOUNTS OWED TO EMPLOYEE BENEFIT FUND)

        15.     The Plaintiff hereby restates and incorporates by reference the allegations set

forth in paragraphs 1 through 14 as if fully set forth in this Count I.

        16.     Because the Defendant has failed to comply with its contractual duty to

submit reports and contributions, the Plaintiff cannot determine the exact amount of

contributions due to the International Pension Fund by the Defendant for covered work



                                                  4
        Case 1:20-cv-01659-RC Document 1 Filed 06/22/20 Page 5 of 9




performed in the jurisdictions of Local 1 NY, cover group 66, during the period November

2019 through the present, and Local 1 NY, cover group 1, during the period December

2019 through the present.

        17.     The Plaintiff is entitled to judgment against the Defendant for all contributions

owed, plus interest owed on unpaid contributions at the rate of 15%, plus an amount equal to

the greater of an additional calculation of interest on the unpaid contributions at the rate of

15% per annum, or liquidated damages in the amount of 20% of the total contributions owed,

plus attorneys' fees and costs.

        18.     The Plaintiff will also seek a judgment in this action against the Defendant for

all contributions, interest, liquidated damages, and attorneys’ fees and costs which are

reported due pursuant to remittance reports, are estimated to be due, or are otherwise

determined as being due, subsequent to the filing of this action, during the pendency of this

action, and up to the date of judgment.

                                           COUNT II

          (AMOUNTS OWED FOR LATE CONTRIBUTION PAYMENTS)

        19.     The Plaintiff hereby restates and incorporates by reference the allegations set

forth in paragraphs 1 through 18 as if fully set forth in this Count II.

        20.     The Defendant paid the contributions owed for work performed in the

jurisdiction of Local 1 NY, cover group 1, under the Collective Bargaining Agreements during

the months of March 2018, December 2018, March 2019 through May 2019, July 2019, and

September 2019 after the due date.

        21.     The Defendant paid the contributions owed for work performed in the

jurisdiction of Local 1 NY, cover group 66, under the Collective Bargaining Agreements




                                                5
        Case 1:20-cv-01659-RC Document 1 Filed 06/22/20 Page 6 of 9




during the months of March 2018, April 2018, December 2018, March 2019, and August

2019 after the due date.

        22.     Pursuant to the International Pension Fund’s Restated Agreement and

Declaration of Trust and the General Collection Procedures of the Central Collection Unit of

the International Union of Bricklayers and Allied Craftworkers, the International Pension

Fund is entitled to assess employers that submit required monthly fringe benefit contributions

by the due date for such payments with interest at the rate of 15% per annum from the due

date of each monthly payment, and in addition an amount equal to the greater of an additional

calculation of interest on the late paid contributions at the rate of 15% per annum, or liquidated

damages in the amount of 20% of the total late paid contributions.

        23.     The Defendant failed to submit its contributions for work performed in the

jurisdiction of Local 1 NY, cover group 1, during the months of March 2018, December 2018,

March 2019 through May 2019, July 2019, and September 2019 by the due date for such

payments. The Defendant therefore owes, and has failed to pay to the Plaintiff, the interest

plus the greater of additional interest or liquidated damages owed as a result of these late

payments.

        24.     The Defendant failed to submit its contributions for work performed in the

jurisdiction of Local 1 NY, cover group 66, during the months of March 2018, April 2018,

December 2018, March 2019, and August 2019 by the due date for such payments. The

Defendant therefore owes, and has failed to pay to the Plaintiff, the interest plus the greater of

additional interest or liquidated damages owed as a result of these late payments.

        25.     The Plaintiff is entitled to judgment against the Defendant for liquidated

damages on the late paid contributions in the amount of $4,067.81 ($1,853.19 for Local 1 NY,




                                                6
       Case 1:20-cv-01659-RC Document 1 Filed 06/22/20 Page 7 of 9




cover group 1 + $2,214.62 for Local 1 NY, cover group 66) (calculated at the rate of 20% of

the late paid contributions), plus interest to be calculated at the rate of 15% per annum from

the due date of each payment.

       WHEREFORE, the Plaintiff prays judgment on Counts I and II as follows:

       A.      For a Court Order requiring the Defendant to submit all outstanding

remittance reports for work performed in the jurisdictions of Local 1 NY, cover group 66,

during the period November 2019 through the present, and Local 1 NY, cover group 1,

during the period December 2019 through the date of judgment.

       B.      For unpaid contributions due and owing to the Plaintiff for work performed in

the jurisdictions of Local 1 NY, cover group 66, during the period November 2019 through

the date of judgment, and Local 1 NY, cover group 1, during the period December 2019

through the date of judgment, plus interest from the due date of each unpaid monthly

contribution payment through the date of judgment, plus an amount equal to the greater of an

additional calculation of interest on each unpaid monthly contribution payment from the due

date of each monthly payment through the date of judgment, or liquidated damages in the

amount of 20% of the total unpaid contributions owed, as provided for in the Plaintiff’s

Restated Agreements and Declarations of Trust, the General Collection Procedures of the

Central Collection Unit of the International Union of Bricklayers and Allied Craftworkers,

and pursuant to 29 U.S.C. § 1132(g)(2).

       C.      For $4,067.81 in liquidated damages (calculated at the rate of 20% of the

delinquent contributions) for late paid contributions owed for work performed in the

jurisdictions of Local 1 NY, cover group 1, and Local 1 NY, cover group 66, under the

Agreements for various months within the period March 2018 through September 2019, plus




                                              7
       Case 1:20-cv-01659-RC Document 1 Filed 06/22/20 Page 8 of 9




interest to be calculated at the rate of 15% per annum from the due date of each payment, as

provided for in the Plaintiff’s Restated Agreements and Declarations of Trust, the General

Collection Procedures of the Central Collection Unit of the International Union of Bricklayers

and Allied Craftworkers, and pursuant to 29 U.S.C. § 1132(g)(2).

       D.      For costs and reasonable attorneys' fees for collection as required by the

Collective Bargaining Agreements, the Plaintiff’s Restated Agreements and Declarations of

Trust, the General Collection Procedures of the Central Collection Unit of the International

Union of Bricklayers and Allied Craftworkers, and 29 U.S.C. § 1132(g)(2), up to the date of

judgment.

       E.      For such contributions, interest, liquidated damages, and reasonable attorneys’

fees and costs that may accrue and/or are estimated to be due, or are otherwise determined as

being due, subsequent to the filing of this action, during the pendency of this action, and up

to the date of judgment.

       F.      Such further relief as the Court deems appropriate.

                                              Respectfully submitted,

Dated: June 22, 2020                          O’DONOGHUE & O’DONOGHUE LLP
                                              5301 Wisconsin Avenue, N.W., Suite 800
                                              Washington, D.C. 20015
                                              Telephone: (202) 362-0041
                                              Facsimile: (202) 237-1200
                                              cgilligan@odonoghuelaw.com

                                       By:    /s/ Charles W. Gilligan
                                              Charles W. Gilligan (Bar No. 394710)
                                              Attorney for the Plaintiff




                                              8
       Case 1:20-cv-01659-RC Document 1 Filed 06/22/20 Page 9 of 9




                            CERTIFICATE OF SERVICE

       I hereby certify that I caused a true and correct copy of the foregoing Complaint to

be served by certified mail in accordance with the requirements of Section 502(h) of the

Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1132(h) this 22nd day of

June 2020, on the following:

              The Office of Division Counsel
              Associate Chief Counsel (TE/GE) CC:TEGE
              Room 4300
              1111 Constitution Avenue
              Washington, DC 20224

              Secretary of Labor
              200 Constitution Ave., N.W.
              Washington, DC 20210

              Attention: Assistant Solicitor for
                       Plan Benefits Security

                                             /s/ Charles W. Gilligan
                                                 Charles W. Gilligan




                                            9
